Citation Nr: 1220137	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right wrist, to include on a secondary basis.

2.  Entitlement to service connection for arthritis of the left wrist, to include on a secondary basis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased rating for residuals of multiple injuries to the right hand with traumatic arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of multiple injuries to the left hand with traumatic arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral wrist disabilities and for hearing loss.  In addition, the RO denied increased ratings for the Veteran's service-connected bilateral hand disorders.  When this case was previously before the Board in December 2010, it found the evidence was new and material to reopen the claim for service connection for a right wrist disability.  The claim for service connection on the merits was remanded, along with the other matters before the Board.  The case is again before the Board for appellate consideration.

The issues of service connection for arthritis of each wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a bilateral hearing loss disability that is etiologically related to military service.

2.  The residuals of injuries to the right hand are manifested by no more than slight limitation of motion of some fingers, without any evidence of a gap between the thumb and the tips of the fingers.

3.  The residuals of injuries to the left hand are manifested by no more than slight limitation of motion of some fingers, without any evidence of a gap between the thumb and the tips of the fingers.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  The criteria for an evaluation in excess of 10 percent for residuals of multiple injuries to the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5005, 5010, 5228, 5229 (2011).

3.  The criteria for an evaluation in excess of 10 percent for residuals of multiple injuries to the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5005, 5010, 5228, 5229 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated in June and November 2007, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence necessary to support a claim for an increased rating and how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, the reports of VA examinations, a statement from the Veteran's spouse and the Veteran's testimony at a hearing before the undersigned. 

VA clinical examinations with respect to the increased rating issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of his hearing loss.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any current hearing loss may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between hearing loss and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving hearing loss in service or within one year thereafter.  As the record does not establish the occurrence of an event in service, to which any current hearing loss may be related, a VA examination is not warranted.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for bilateral hearing loss.  He notes he was in the infantry in service and he was frequently at the shooting range, and that he did not wear hearing protection.  He also related an incident in which a second lieutenant fired a shot near him.  He described this event to a VA psychologist in April 1998, and stated that the noise created a strong, abrupt flash of pain and discomfort that he believed was the source of his ear problems.

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  When he was seen in a VA outpatient treatment clinic in December 1998, the Veteran reported significant exposure to noise in service.  The assessment was that he had a mild sensorineural hearing loss in the left ear at 4,000 Hertz.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to hearing loss.  The Veteran denied any ear trouble on a report of medical history in July 1964.  The ears were evaluated as normal on the separation examination in July 1964.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 0 (15), 0 (10), 0 (10), and -5 (0), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0 (15), 0 (10), -5 (5) and -10 (-5).  

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

The Veteran was seen in a VA outpatient clinic in January 1990 for complaints of decreased hearing in his left ear of two weeks duration.  He also reported some decrease in hearing in his right ear.  He also had complaints of nasal congestion, hoarseness and a productive cough.  The assessment was otitis media, left.  As noted above, the Veteran stated in December 1998 that he had significant exposure to noise in service.  He also reported noise exposure as a civilian while working for the railroad and at the post office, where he was exposed to loud machinery.  There was no indication of abnormal hearing in the right ear.  

The record is devoid of any complaint or finding relative to bilateral hearing loss for many years following service.  In addition, it is significant to reiterate that when he first had complaints referable to a hearing loss in January 1990, he stated it was of recent origin.  He made no meniton of any long-standing hearing problem, nor did he related his hearing loss to service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a hearing loss was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of hearing loss for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that he has a bilateral hearing loss that is related to service.  However, as a lay person, he is not competent to diagnose hearing loss disability, or render an opinion as to the cause or etiology of hearing loss or tinnitus, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bilateral hearing loss. 

	II.  Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 20 percent evaluation may be assigned for limitation of motion of the thumb of the major or minor extremity with a gap of more than two inches (5.1cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

A 10 percent evaluation may be assigned for limitation of motion of the index or long finger of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

A noncompensable evaluation may be assigned for any limitation of motion of the ring or little fingers of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

In order to assign a higher rating, the record must show there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The Board observes that the June 2007 VA examination demonstrated there was no gap between the thumb and the tips of the fingers of either hand.  Similar findings were recorded on the most recent VA examination conducted in January 2011.  The Board also points out that the examination showed no more than slight limitation of motion of the long and index fingers of the right hand.  There was no gap between the right index finger and the proximal transverse crease of the hand on maximal flexion of the finger, and the same gap was less than one inch on the right long finger.  There was less than a one inch gap between each finger and the proximal transverse crease of the left hand.  There was no evidence of ankylosis of any digit of either the right or left hand.  The examination did demonstrate a deformity of the right long finger at the distal interphalangeal joint and the proximal interphalangeal joint, as there was angulation of 10 degrees.  In addition, there was some loss of fine motor control.  

To the extent there is limitation of motion of the Veteran's index finger and long fingers of the right hand, it would warrant a noncompensable evaluation if rated separately.  Similarly, any limitation of motion of the Veteran's right thumb is not to a degree as to warrant a higher rating.  A rating based on ankylosis is not warranted since motion is present in all fingers.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of the residuals of injuries to each hand.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that the residuals of injuries to either hand have increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his service-connected right or left hand disabilities. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the Veteran exhibited pain on motion of some fingers.  The Board points out there was no pain on repetitive motion or any additional limitation of motion on repetitive use.  Any pain the Veteran experiences is contemplated in the evaluations that have been assigned.  

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected bilateral hand disabilities present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for residuals of multiple injuries to the right hand is denied.

An increased rating for residuals of multiple injuries to the left hand is denied.


REMAND

The Veteran also asserts service connection is warranted for arthritis of each wrist, to include on a secondary basis.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

In its December 2010 remand, the Board requested that an examination be performed, and the examiner was directed to furnish an opinion concerning whether it was at least as likely as not that the Veteran's bilateral wrist arthritis was related to service.  The Board acknowledges that the examination was conducted in January 2011.  However, the examiner failed to address whether arthritis of each wrist was aggravated by his service-connected injuries to each hand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who conducted the January 2011 VA examination.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected residuals of injuries to each hand caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his bilateral wrist disabilities.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner who conducted the January 2011 VA examination is not available, schedule a VA orthopedic examination and request the examiner respond to the question set forth above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


